Filed 2/16/21 P. v. Cooper CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B301874

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. SA098286)
         v.

DANIEL LLOYD COOPER,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Yvette Verastegui, Judge. Judgment of
conviction affirmed; remanded with directions.
      James R. Bostwick, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General and David A. Wildman, Deputy
Attorney General, for Plaintiff and Respondent.
       Daniel Lloyd Cooper, representing himself, pleaded no
contest to shooting at an occupied motor vehicle and received a
seven-year state prison term. At sentencing the court imposed a
$30 court facilities assessment, a $40 court operations
assessment and a $300 restitution fine.
       Following appointment of counsel on appeal, Cooper,
through counsel, moved in the trial court pursuant to Penal Code
section 1237.2 to vacate the assessments and to stay the
restitution fine based on this court’s decision in People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas). In the alternative, Cooper
requested the trial court conduct an ability-to-pay hearing. The
court denied the motion. We reverse the trial court’s ruling and
remand for the court to conduct a hearing to determine Cooper’s
ability to pay the assessments and fine imposed.
      FACTUAL AND PROCEDURAL BACKGROUND
      Cooper was charged in an amended complaint in October
2018 with assault with a semiautomatic firearm (Pen. Code,
§ 245, subd. (b)) and two additional felony and misdemeanor
offenses with special allegations he had a prior strike conviction
(Pen. Code, §§ 667, subds (b)-(i), 1170.12) and a prior serious
felony conviction (Pen. Code, § 667, subd. (a)). Pursuant to a
negotiated agreement Cooper pleaded no contest to an amended
charge of assault with a firearm (Pen. Code, § 245, subd. (a)(2))
and was sentenced to state prison for five years. At sentencing
the court imposed a $30 court facilities assessment (Gov. Code,
§ 70373), a $40 court operations assessment (Pen. Code, § 1465.8,
subd. (a)(1)) and a $300 restitution fine (Pen. Code, § 1202.4,
subd. (b)).1

1     The court also imposed and suspended a $300 parole
restitution fine. (Pen. Code, § 1202.45.)



                                 2
       Cooper was returned to superior court for resentencing in
April 2019 after the California Department of Corrections and
Rehabilitation notified the court that Cooper’s sentence was
illegal.2
       On August 15, 2019, after the court granted Cooper’s
request to represent himself and following further plea
negotiations, the complaint was again amended to add a violation
of Penal Code section 246, firing at an occupied vehicle, to which
Cooper pleaded no contest. Cooper was sentenced to the upper
term of seven years in state prison. The court once again
imposed a $30 court facilities assessment, a $40 court operations
assessment and a $300 restitution fine, and imposed and
suspended a $300 parole restitution fine.
       Cooper filed a timely notice of appeal, and this court
appointed counsel to represent him. On March 12, 2020, through
his appointed counsel, Cooper moved in superior court pursuant
to Penal Code section 1237.23 to vacate the court facilities and
court operations assessments due to his present inability to pay
and to stay the restitution fine until the People proved his ability
to pay. Alternatively, if the court determined there was

2     The upper term for assault with a firearm is four years.
3     Penal Code section 1237.2 provides in part, “The trial court
retains jurisdiction after a notice of appeal has been filed to
correct any error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs upon the defendant’s
request for correction. This section only applies in cases where
the erroneous imposition or calculation of fines, penalty
assessments, surcharges, fees or costs are the sole issue on
appeal.” In Cooper’s motion papers his appointed appellate
counsel advised the trial court he would not be raising any other
issue on appeal.



                                 3
insufficient information in the record to decide the issue, Cooper
requested an ability-to-pay hearing. Cooper’s motion relied on
Dueñas, supra, 30 Cal.App.5th 1157, but acknowledged other
courts of appeal had disagreed with Dueñas’s due process
analysis and expressly stated, “This court is free to ‘make a
choice between conflicting decisions,’” citing Auto Equity Sales,
Inc. v. Superior Court (1962) 57 Cal.2d 450, 456.
       On April 10, 2020, without Cooper or his counsel present,
the superior court denied the motion, citing People v. Hicks (2019)
40 Cal.App.5th 320.4
                          DISCUSSION
      In Dueñas this court concluded “the assessment provisions
of Government Code section 70373 and Penal Code
section 1465.8, if imposed without a determination that the
defendant is able to pay, are . . . fundamentally unfair; imposing
these assessments upon indigent defendants without a
determination that they have the present ability to pay violates

4      The Supreme Court granted review in People v. Hicks
several months before the trial court’s ruling (see People v. Hicks,
S258946, review granted Nov. 26, 2019), depriving that decision
of any binding or precedential effect. (Cal. Rules of Court,
rule 8.1115(e)(1).) Nonetheless, at the time of its order denying
Cooper’s motion there were several other court of appeal
decisions, properly citable as precedent, that had disagreed with
Dueñas. (See, e.g., People v. Kingston (2019) 41 Cal.App.5th 272,
279-282.) The Supreme Court will likely resolve the conflict in
People v. Kopp (2019) 38 Cal.App.5th 47, 65, review granted
November 13, 2019, S257844, in which the parties have been
asked to address the following two issues: “Must a court consider
a defendant’s ability to pay before imposing or executing fines,
fees, and assessments? If so, which party bears the burden of
proof regarding defendant’s inability to pay?”



                                 4
due process under both the United States Constitution and the
California Constitution.” (Dueñas, supra, 30 Cal.App.5th at
p. 1168; accord, People v. Belloso (2019) 42 Cal.App.5th 647, 654-
655 (Belloso), review granted Mar. 11, 2020, S259755.) A
restitution fine under section 1202.4, subdivision (b), however, “is
intended to be, and is recognized as, additional punishment for a
crime.” (Dueñas, at p. 1169; accord, Belloso, at p. 655.)
Section 1202.4, subdivision (c), expressly provides a defendant’s
inability to pay a restitution fine may not be considered as a
“compelling and extraordinary reason” not to impose the
statutory minimum fine. As held in Dueñas, to avoid a serious
constitutional question if a restitution fine were to be imposed on
an indigent defendant, “the court must stay the execution of the
fine until and unless the People demonstrate that the defendant
has the ability to pay the fine.” (Dueñas, at p. 1172; accord,
Belloso, at p. 655.)
      The Attorney General contends, using an Eighth
Amendment, rather than due process clause analysis, the $300
restitution fine was not grossly disproportional to the gravity of
Cooper’s offense and, therefore, was not unconstitutionally
excessive. He also asserts, as a punitive fine, it did not violate
due process. And while conceding a due process violation in
imposition of the nonpunitive court facilities and court operations
assessments without any inquiry into Cooper’s ability to pay, he
argues the error was harmless beyond a reasonable doubt
because Cooper will be able to earn the relatively small amounts
involved while in prison.5

5     The Attorney General does not contend Cooper forfeited the
issue by not requesting an ability-to-pay hearing at the
August 15, 2019 sentencing hearing.



                                 5
       In Belloso we rejected the contention a constitutional
challenge to imposition of fines and fees on an indigent defendant
should be reviewed under an excessive fines analysis instead of
using a due process framework and reconfirmed the holding in
Dueñas that imposition of restitution fines upon an indigent
defendant raises serious due process concerns. (Belloso, supra,
42 Cal.App.5th at pp. 655, 660.) The Attorney General advances
no persuasive reason for us to reconsider our analysis.
       As for the Attorney General’s harmless error argument, it
may well be, as he asserts, that Cooper is able-bodied and capable
of performing work in prison and will be able to earn the
relatively small amounts assessed through a combination of
prison wages and post-prison income. (See People v. Santos
(2019) 38 Cal.App.5th 923, 934 [“in weighing the defendant’s
ability to pay the fee at issue, the trial court may consider, if
applicable, the defendant’s ability to earn wages such as while
serving his or her prison sentence”]; People v. Castellano (2019)
33 Cal.App.5th 485, 490 [in evaluating a defendant’s ability to
pay, the court may consider “potential prison pay during the
period of incarceration to be served by the defendant”].) But the
trial court refused to hold an ability-to-pay hearing, as Cooper
had requested, or to permit him to present evidence in some other
manner as to his current indigency or future earnings potential.
On the limited record before us, we are unable to conclude beyond
a reasonable doubt that Cooper has the ability, now or in the
future, to pay the assessments or restitution fine imposed.
                        DISPOSITION
       The judgment of conviction is affirmed. We remand for the
trial court to hold a hearing to allow Cooper to present evidence
demonstrating his inability to pay the court facilities and court




                                6
operations assessments and the restitution fine. If Cooper
demonstrates his inability to pay the assessments, the trial court
must strike them. If the trial court determines Cooper does not
have the ability to pay the restitution fine, it must stay execution
of the fine.




                                     PERLUSS, P. J.


      We concur:



                   SEGAL, J.



                   FEUER, J.




                                 7